3:18-cv-03085-SEM-TSH # 43-3   Page 1 of 52
                                                                  E-FILED
                                   Thursday, 19 August, 2021 11:37:43 AM
                                             Clerk, U.S. District Court, ILCD




         Exhibit 3
            3:18-cv-03085-SEM-TSH # 43-3   Page 2 of 52




1                 IN THE UNITED STATES DISTRICT CIRCUIT

2                   FOR THE CENTRAL DISTRICT OF ILLINOIS

3

4    JENNIFER J. MILLER, DARIN E. MILLER,
     SECOND AMENDMENT FOUNDATION, INC.,
5    ILLINOIS STATE RIFLE ASSOCIATION
     and ILLINOIS CARRY,
6                                    Corrected Transcript
                                           3/11/21
7                        Plaintiffs,

8    vs                                      Case No. 18 CV 3085

 9

10   MARC D. SMITH, in his official
     capacity as Acting Director of the
11   Illinois Department of Children
     and Family Services, and KWAME RAOUL,
12   in his official capacity as Attorney
     General of the State of Illinois,
13

14                         Defendants.

15   _____________________________

16

17                   ZOOM DEPOSITION OF MARTY HAYES

18                             February 8, 2020

19                             7:30 a.m. PST

20                      Spokane, Washington 99212

21

22   ATKINSON BAKER INC.
     (800) 288.3376
23   www.depo.com

24   REPORTED BY:    JAN W. SERRA, WA. CSR 3378

25   FILE NO. AF00C62
             3:18-cv-03085-SEM-TSH # 43-3     Page 3 of 52

                      Atkinson Baker, a Veritext Company
                                www.depo.com


1                N THE UNITED STATES DISTRICT CIRCUIT

2                 FOR THE CENTRAL DISTRICT OF ILLINOIS

3

4    JENNIFER J. MILLER, DARIN E. MILLER,
     SECOND AMENDMENT FOUNDATION, INC.,
5    ILLINOIS STATE RIFLE ASSOCIATION
     and ILLINOIS CARRY,
6

7                        Plaintiffs,

8    vs                                    Case No. 18 CV 3085

9

10   MARC D. SMITH, in his official
     capacity as Acting Director of the
11   Illinois Department of Children
     and Family Services, and KWAME RAOUL,
12   in his official capacity as Attorney
     General of the State of Illinois,
13

14                       Defendants.

15   _____________________________

16

17

18              VIDEOCONFERENCE DEPOSITION OF MARY HAYES, was

19   taken on behalf of the Defendants on Monday, February 8,

20   2220, commencing at 7:30 a.m., PST at Spokane, Washington

21   99212 before Jan W. Serra, CSR 3378.

22

23

24

25


                                Marty Hayes
                              February 08, 2020
            3:18-cv-03085-SEM-TSH # 43-3     Page 4 of 52

                     Atkinson Baker, a Veritext Company
                               www.depo.com


 1   A P P E A R A N C E S
 2
 3   For the Plaintiffs:
 4
 5   ATTORNEY GENERAL OF THE STATE OF ILLINOIS
 6   BY:   AARON P. WENZLOFF, ESQ.
 7   GRETCHEN HELFRICH, ESQ.
 8   MATT CHIMIENTI, ESQ.
 9   ASSISTANTS ATTORNEY GENERAL
10   100 West Randolph Street, 11th FL
11   Chicago, Illinois      60601
12   T (312) 814-1136
13   ghelfrich@atg.state.il.us
14
15   For the Defendants:
16
17   LAW FIRM OF DAVID SIGALE P.C.
18   BY:   DAVID SIGALE, ESQ.
19   430 West Roosevelt Road
20   Wheaton, Illinois 60187
21   T (630) 452-4547
22   dsigale@sigalelaw.com
23
24
25


                               Marty Hayes
                             February 08, 2020
            3:18-cv-03085-SEM-TSH # 43-3     Page 5 of 52

                     Atkinson Baker, a Veritext Company
                               www.depo.com


 1                      INDEX OF EXAMINATIONS
 2
 3                                                          PAGE
 4   BY MR. WENZLOFF ............................           5, 193
 5   BY MR. SIGALE ..............................           174
 6                                --oOo--
 7
 8                         INDEX OF EXHIBITS
 9
10   Exhibit 1 - Curriculum Vitae                           12
11   Exhibit 2 - Witness Report                             13
12   Exhibit 3 - House Bill 1122                            97
13   Exhibit 8 - Brochure Project ChildSafe                 166
14   Exhibit A - Substitute House Bill 1122                 175
15   read first time 2/17/17
16   Exhibit B - Substitute House Bill 1122                 175
17   read first time 1/22/18
18   Exhibit C - FBI Expanded Homicide 2019                 176
19   Crime in the United States
20
21                                --o0o--
22
23
24
25


                               Marty Hayes
                             February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 6 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


1         Q     Did you conduct any independent research in
2    connection with your report?
3               MR. SIGALE: Object as to form. You can answer.
4               THE WITNESS: I'll have to skim through the
5    report.
6               MR. WENZLOFF: You may.
 7        A     I did do some Internet research regarding
 8   shootings at or around day care centers. And that's the
 9   only independent research outside of reviewing the discovery
10   that I conducted that I recall.
11              MR. WENZLOFF: Thank you.
12   BY MR. WENZLOFF:
13        Q     Did you request any additional materials from
14   Mr. Sigale besides those that you list in the report?
15        A     No.
16        Q     How long after being retained did you reach your
17   conclusions?
18        A     I would say I reached my conclusions after reading
19   through the discovery and the pertinent Illinois laws. And
20   I don't know how long that would have been in time, but
21   perhaps seven hours after I reviewed discovery.
22        Q     Who drafted your report?
23        A     I did.
24        Q     Were there any subjects you were asked to opine on
25   but declined to do so?


                                   Marty Hayes
                                 February 08, 2020
                 3:18-cv-03085-SEM-TSH # 43-3     Page 7 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   development?
 2        A       Yes.
 3        Q       Do you have an educational background in childcare?
 4        A       No.
 5        Q       Do you have an educational background in social
 6   work?
 7        A       No.
 8        Q       Do you have an educational background in
 9   criminology?
10        A       No.
11           Q    Do you have an educational background in forensic
12   science?
13           A    Yes.
14                MR. WENZLOFF: Thank you.
15   BY MR. WENZLOFF:
16        Q       So I just listed off a series of topics and
17   subjects and asked you several questions about whether you
18   had any education in those topics. I want to return to the
19   ones I listed where you said you did have some background in
20   those areas.
21                To begin, a few moments ago you told me that you
22   had an educational background in medicine. Can you explain
23   to me briefly your educational background in medicine.
24           A    I have taken several training courses taught by
25   doctors, forensic pathologists, homicide detectives,


                                    Marty Hayes
                                  February 08, 2020
                 3:18-cv-03085-SEM-TSH # 43-3     Page 8 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   sounds unusual, but I also had my own business from 1990 on.
 2   And so I did not work full-time as a patrol officer with the
 3   exception of about, I believe, four years or so centered
 4   around 1998 to 2001 perhaps.
 5        Q       You worked full-time as a patrol officer from 1998
 6   until approximately 2001?
 7        A       Yes. And then I worked full-time as a patrol
8    officer in 1978 for about a year. And then in 1980 to 1983.
9         Q       You also served as a firearms instructor for
10   various police departments as well, correct?
11        A       Correct.
12           Q    Aside from serving as a patrol officer and a police
13   firearms instructor, what other roles did you serve in when
14   you were employed by a police department or law enforcement
15   agency?
16           A    The only other official role was the Town Marshal
17   of the town of PeEll.
18           Q    What was that role?
19           A    Town Marshal.
20           Q    For what years did you serve as Town Marshal?
21           A    I served only for about a year, about the year
22   2000.
23           Q    When you served as a patrol officer did you respond
24   to crimes?
25           A    Yes.


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 9 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1        Q    Did you investigate crimes?
 2        A    Yes.
 3        Q    Did you make arrests?
 4        A    Yes.
 5        Q    Did you respond to burglaries?
 6        A    Yes.
 7        Q    Did you investigate burglaries?
 8        A    Yes.
 9        Q    Did you respond to crimes of sexual assault or
10   rape?
11        A    No, I don't remember any.
12        Q    Did you ever investigate any crimes of sexual
13   assault or rape?
14        A    No, not that I recall.
15        Q    Did you serve in the role of detective?
16        A    Not formally.      Although when you're a small town
17   cop you basically serve as the detective on the case along
18   with the responding officer.
19        Q    So to be clear.      In your employment at any police
20   department or law enforcement agency did you ever serve in
21   the role or title of detective?
22        A    No.
23        Q    Do you recall the last year in which you served
24   either part-time or full-time as a patrol officer?
25        A    I do not recall.       The best I could do would be to


                                  Marty Hayes
                                February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 10 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1   accurate?
 2         A     Yes.
 3         Q     When you served as a patrol officer for the Vadar
 4   Police Department was that as full-time?
 5         A     (No audible response)
 6         Q     When you served as a patrol officer did all of your
 7   work involve responding to criminal violations or the
 8   apprehension of individuals suspected of committing criminal
 9   violations?
10         A     No.
11         Q     Over the course of your law enforcement career as a
12   patrol officer do you recall how many burglaries you have
13   responded to?
14         A     You would have to separate that into burglaries in
15   progress versus burglaries after the fact.
16         Q     Can you tell me how many burglaries did you respond
17   to?
18         A     I don't recall. It was not a lot.
19         Q     Can you recall how many burglaries in process you
20   responded to over the course of your law enforcement career?
21         A     Perhaps no more than five.
22         Q     Do you recall how many burglaries you responded to
23   in the course of your law enforcement career where you
24   responded after the burglary was completed?
25         A     I would estimate perhaps 20 to 30, maybe a few


                                   Marty Hayes
                                 February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 11 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   more, but I do not recall specifically.
 2        Q      Do you recall the last time that you responded to a
 3   burglary of any kind as a law enforcement officer?
 4        A      No, I do not recall.
 5        Q      How many homicides did you respond to in the course
 6   of your law enforcement career?
 7        A      I do not believe I responded to any homicides.
 8   With "homicide" being the definition of one person killing
 9   another.
10        Q      Are there any other criminal incidents where
11   someone intentionally killed another person that you
12   responded to in your law enforcement career?
13        A      I do not recall. I do not believe so.
14        Q      Did you ever respond in the course of your law
15   enforcement career to any child neglect situations?
16        A      I do not believe so.
17        Q      Did you ever conduct any child abuse investigations
18   during your law enforcement career?
19        A      I do not believe so.
20        Q      Did you ever conduct any investigations related to
21   child safety during your law enforcement career?
22        A      I am unclear on your definition of "child safety",
23   so I can't answer that question.
24        Q      What percentage of your time when you served as a
25   police officer did you spend engaged in investigating


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 12 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   investigate a burglary involving the loss of multiple
 2   millions of dollars in value of property and safe cracking?
 3        A    No.
 4        Q    In your position as a law enforcement officer did
 5   you ever have job duties that included analyzing laws to
 6   assess the impacts of those laws on public safety?
 7        A    No.
 8        Q    In your career as a law enforcement officer did
 9   your job duties include conducting studies to determine the
10   causes of death or injury in children?
11        A    I do not believe so.
12        Q    Much of your law enforcement career was as a Police
13   Firearms Instructor, correct?
14        A    Correct.
15        Q    In your position as a Police Firearms Instructor
16   were you responsible for investigating crimes?
17        A    No.
18        Q    Did your job duties as a firearms instructor
19   include apprehending criminal suspects?
20        A    No.
21        Q    Did your job duties include analyzing laws to
22   assess their impact on public safety?
23        A    No.
24        Q    You currently serve as a staff instructor for the
25   Massad Ayoob Group, correct?


                                  Marty Hayes
                                February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 13 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1        A      I will respond with the same answer then. Not
 2   directly.
 3        Q      What do you mean by "not directly"?
 4        A      Most of what was covered in the different
 5   certification courses et cetera I already knew. But the
 6   information was affirmed by the content of the courses. For
 7   example, the line item following the Force Science Certified
 8   Analyst, the Airsoft Force on Force Instructor training by
 9   (KR training) dealt with two days of participating in and
10   observing replicated criminal attacks. And how to set them
11   up, what to expect from the participants, including how
12   quickly people react to being threatened with criminal
13   violence or faux criminal violence. None of it directly
14   related to my forming the opinions I formed here. But it
15   certainly validates the opinions that I have given here.
16        Q      Have any of your trainings you've listed on your CV
17   involved opening gun storage devices under conditions of
18   stress?
19        A      Not that I can recall.
20        Q      Your CV provides a list of court cases for which
21   you served as either a legal consultant or an expert witness,
22   right?
23        A      Correct.
24               MR. WENZLOFF: I'm again showing you Exhibit 1.
25   And I'm showing you pages bottom of page 2, page 3, page 4


                                   Marty Hayes
                                 February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 14 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   about exactly what your opinions are in this expert report.
 2   So I'm going to try to list all of the provisions in your
 3   report that appear to be your opinions. And then confirm
 4   whether those are your opinions in this case. So please
 5   listen carefully.
 6   BY MR. WENZLOFF:
 7        Q      First, as a foster care Rule, your report states
 8   your opinion is that IDCFS Rule 402.8(o) would create an
 9   unreasonable and unnecessarily restrictive burden to the
10   lawful use of firearms in self-defense. That can be found on
11   page 44.
12               In your report you also opine that IDCFS Rule
13   402.8(o) "results in the exact opposite of its intended
14   purpose, that being to make the foster children feel less
15   safe, as opposed to more safe". And that statement can be
16   found on page 5.
17               In your report with respect to the day care home,
18   "the day care provider is rendered helpless against an
19   individual who is bent on attacking any child in the day
20   care facility". That's on page 5.
21               You a also opine that "if a person were to desire
22   to have a gun accessible for defense of self or others in a
23   day care setting, that firearm should be a handgun, carried
24   in a secure holster and concealed on their person. And when
25   the gun is taken off, that it be allowed to remain loaded


                                    Marty Hayes
                                  February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 15 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1   and be stored in a biometric gun safe, which would allow
 2   access immediately within five seconds or so if necessary".
 3   That language can be found on page 6.
 4              Finally, in your report you also opine that "the
 5   Illinois law regarding "no firearms allowed during operating
 6   hours" places both the operators and the clients of the day
 7   care in a severely disadvantaged position in the event
 8   violence comes to that day care during operating hours".
 9   Page 7.
10              Have I listed all of your opinions in this case?
11        A     I believe so.
12              MR. WENZLOFF: Thank you.
13   BY MR. WENZLOFF:
14        Q     Now I'm going to ask you more specific questions on
15   each of the opinions I just listed and the basis you provide
16   in your report for those opinions.
17              First, again you state that "ICDSF 402.8(o)(which
18   applies to foster parents) would create an unreasonable and
19   unnecessarily restrictive burden to the lawful use of
20   firearms in self-defense". This language can be found top
21   of page 4. I'll give you a moment to find that language.
22        A     Okay, I found it.
23        Q     Is it true that you do not offer any quantitative
24   standards for how you determined that the foster home
25   regulation creates an unreasonable burden?


                                   Marty Hayes
                                 February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 16 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1        A     Would you define "quantitative standards" for me.
 2        Q     What do you believe "quantitative standards" means?
 3        A     I do not know what that means.
 4        Q     It's also true you do not offer any quantitative
 5   standards for how you determined your regulation creates a
 6   unnecessarily restrictive burden, right?
 7              MR. SIGALE: Objection as to form. You can
 8   answer.
 9        A     Again, the same answer. Until I see a definition
10   of "quantitative standards", and understand what you're
11   referring to, I really can't answer the question.
12        Q     Do you have any understanding of what "quantitative
13   standards" might mean?
14        A     No.
15        Q     Is it true that you drew your standard for what is
16   "unreasonable" in forming this opinion about the foster home
17   rule based on your training and experience?
18        A     Yes.
19        Q     Similarly, did you draw your standard for what is
20   unnecessarily restrictive about the foster home rule based on
21   your training and experience?
22        A     Yes.
23        Q     Did Mr. Sigale instruct you to apply the
24   unreasonable and unnecessarily restrictive burden standard?
25        A     No, not that I recall.


                                   Marty Hayes
                                 February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 17 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1         Q     As a person with a law degree, are you familiar
2    with the idea of a standard of proof in an legal case?
3         A     Yes.
4         Q     So, for example, in criminal cases the facts have
5    to be proved beyond a reasonable doubt, right?
6         A     In order to obtain a conviction, yes.
7         Q     Another standard of proof used in some forms of
8    litigation is "clear and convincing evidence", correct?
9         A     I'm not aware of that standard of proof in
10   litigation.
11        Q     And another standard is "preponderance of the
12   evidence", or "more likely than not", correct?
13        A     Correct.
14        Q     Were you applying any of the standards I just
15   listed when you reached your opinion that the foster care
16   regulation would create an unreasonable and unnecessarily
17   restrictive burden?
18        A     Not specifically applying the Rule to -- and I'm
19   not analyzing it by virtue of the "clear and convincing
20   evidence" or the "preponderance of evidence" or "proof
21   beyond a reasonable doubt" standards.
22        Q     So what standard did you use to determine that the
23   foster home rule creates an unreasonable and unnecessarily
24   restrictive burden?
25        A     Probably the standard of common sense.


                                  Marty Hayes
                                February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 18 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1              How do you go about analyzing any regulation
 2   related to firearms to determine whether that firearm
 3   regulation's unreasonable and unnecessarily restrictive to
 4   the burden of self-defense?
 5        A     I would look at the issue involved, the
 6   regulation, and I would ascertain based upon my training and
 7   experience, primarily my experience, as to whether or not
 8   the regulation would unreasonably prohibit someone from
 9   being able to reasonably defend themselves in the home.
10        Q     When you say "unreasonable", what do you mean?
11        A     "Unreasonable" would be that it would not be
12   reasonable. I think unreasonable is the definition of
13   itself.
14        Q     Is your standard for analyzing a firearm regulation
15   to determine whether it's unreasonable and unnecessarily
16   restrictive, is that standard something that other experts in
17   the filed of firearms use and firearms safety can apply
18   exactly the same as you?
19        A     I do not know.
20        Q     Is your approach to analyzing firearms regulations,
21   including those in this case, to determine whether they are
22   reasonable or unreasonable unique to you?
23        A     I would expect that any person of my background
24   and experience and training would analyze a regulatory
25   statute in pretty much the same manner.


                                   Marty Hayes
                                 February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 19 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


1         Q      Is the unreasonable and unnecessarily restrictive
2    burden a standard that you offer as an opinion published in
3    any literature in the area of firearm use and firearm
4    storage?
5         A      Not that I'm aware of.
6         Q      Do you test whether a regulation creates an
7    unreasonable and unnecessarily restrictive burden to the
8    lawful use of firearms in self-defense?
9         A      I believe you could formulate testifying protocols
10   which would result in a reasonable and prudent person coming
11   to the understanding that the protocols would either be
12   reasonable or unreasonable.
13        Q      Did you apply any such testing protocols to your
14   analysis of the regulations at issue in this case to form
15   your opinions?
16        A      No.
17        Q      If you were to design testing protocols to assess
18   whether a firearm regulation was unreasonable and an
19   unnecessarily restrictive burden, what data would you collect
20   and review?
21        A      I do not know. I would have to spend a lot more
22   time thinking that through.
23        Q      Do you know how you would ensure your testing
24   protocols are valid?
25        A      Same answer. I'm not sure.


                                    Marty Hayes
                                  February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 20 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1        Q     Do you know how you would design a test to analyze
 2   a firearm regulation to ensure that the results from the test
 3   are reliable?
 4        A     Without giving that more thought, I can't really
 5   answer that.
 6        Q     Are there accepted standards in the area of
 7   firearms use and firearms storage that other experts would
 8   rely on in forming opinions about whether a regulation
 9   creates an unreasonable and unnecessarily restrictive burden?
10        A     Not to my knowledge.
11        Q     Why did you chose this formulation of analysis?
12   Why did you use this form of analysis to study whether a
13   firearm regulation creates an unreasonable and unnecessarily
14   restrictive burden?
15              MR. SIGALE: Object as a form. But you can
16   answer.
17        A     Well, I know from my experiences, my research that
18   a criminal attack in the home can happen very quickly,
19   within a few seconds. And I know that attempting to get a
20   firearm out of a locked container, and then get ammunition
21   out of another locked container, and then having to load
22   that firearm, all the while you're subject to criminal
23   attack, would be unnecessarily restrictive to the ability
24   for that person to use a firearm reasonably in self-defense.
25        Q     Is the unreasonable and unnecessarily restrictive


                                   Marty Hayes
                                 February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 21 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   burden standard that you applied here in forming your opinion
 2   an objective standard or a subjective standard?
 3        A    I always have trouble with those two words, the
 4   difference. Can you explain the difference between the two.
 5        Q    Objective standard is something that exists outside
 6   of yourself. It could be written down. It could be shared
 7   amongst a group of people as a shared understanding of what
 8   the standard is.
 9             A subjective standard is something that comes from
10   within that you draw from your own perspective and
11   understanding of the problem. Does that help?
12        A    Yes. Thank you.
13             To answer your question then I would say that my
14   opinion would be more of a subjective standard than an
15   objective standard.
16        Q    Can you identify an example of a law, either real
17   or hypothetical, that in your opinion would create a
18   reasonable or unnecessarily restrictive burden to the lawful
19   use of firearms in self-defense?
20        A    There was a law recently that was struck down by
21   the United States Supreme Court in the District of Colombia
22   vs Heller that required the homeowner to keep any firearms
23   unloaded, and I believe also disassembled and/or locked up.
24   And that was found by the court to be unconstitutional
25   vis-a-vis the Second Amendment; the right to keep and bear


                                  Marty Hayes
                                February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 22 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


1    I analyzed it with those, that specific question, I'm not
2    sure. But I would agree that a firearm could injure another
3    person.
4         Q      Did the fact that a firearm could injure another
5    person inform your opinion in any fashion?
6         A      If it did it was to discount that potential
7    possibility in consideration of the need to use the firearm
8    in self-defense during a criminal attack. It's an analysis
9    that every person who uses a firearm in self-defense needs
10   to go through based upon the totality of the circumstances
11   at the time of the incident.
12        Q      Did you attempt to quantify the balancing that you
13   undertook to form your opinion related to the possibility
14   that someone else might be injured when a firearm is used in
15   self-defense?
16        A      Again, with the caveat that I'm not quite
17   understanding the usage of the term "quantify", I do
18   understand that in each particular situation that an
19   individual needs to do a risk/benefit analysis of his or her
20   actions. And then take the appropriate course based upon
21   their analysis.
22        Q      Did you attempt to determine the number of
23   incidences where individuals were injured during an event
24   where a person was using a firearm in self-defense and the
25   person injured was not the intended target?


                                   Marty Hayes
                                 February 08, 2020                    99
                 3:18-cv-03085-SEM-TSH # 43-3      Page 23 of 52

                           Atkinson Baker, a Veritext Company
                                     www.depo.com


 1        A       Not for this specific analysis. I'm aware of
 2   instances where that occurs.
 3           Q    Did you consider the possibility that the foster
 4   home rule 402.8(o) might affect the likelihood of members in
 5   the household dieing from suicide by firearm?
 6           A    I know that is a possibility. But then again, you
 7   have the risk/benefit analysis of having a firearm in the
 8   home available for self-defense. And you have to weigh the
 9   possibility that someone in the home could gain access to
10   the firearm and kill themselves, with the more likelihood
11   that a person may need to use that firearm in self-defense.
12        Q       When you say "you have to conduct that risk/benefit
13   analysis", how do you or how does anyone conduct that
14   analysis?
15           A    Well, they would conduct it based upon their
16   unique individual circumstances. And combine that with
17   their knowledge of their potential for being criminally
18   attached and their willingness to learn how to use the
19   firearm safely and competently for self-defense. After they
20   weighed that risk/benefit analysis, then they should
21   logically make a decision on whether or not that firearm
22   should be present in the home or if present, locked up in
23   the home, or if present, carried on their person in the
24   home.
25        Q       Mr. Hayes, did you conduct any kind of risk/benefit


                                     Marty Hayes
                                   February 08, 2020                 100
              3:18-cv-03085-SEM-TSH # 43-3      Page 24 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   analysis in evaluating the foster home rule?
 2        A    Not as I have described because I don't know the
 3   particular circumstances of any given foster home, the
 4   likelihood of there being a criminal attack at that foster
 5   home. Nor do I know the skill, training and expertise of
 6   the individuals living in the foster home who might want to
 7   chose to be harmed. Or the method of them keeping the guns
 8   secured when they're not in control of the firearm. So, no,
 9   I didn't do that. Each risk/benefit analysis would need to
10   be done for each individual specific instance.
11        Q    So is it your opinion that to conduct a
12   risk/benefit analysis of the Rule, you would have to know the
13   individual unique circumstances of every household that is
14   subject to the rule, is that correct?
15        A    I don't think you could do a risk/benefit analysis
16   of a Rule. And that's not what I've done in this report, in
17   this opinion.
18        Q    In the middle of the page 4 of your report you say
19   "this regulation" -- meaning the foster care regulation --
20   "negates the ability of a foster parent to reasonably protect
21   his family, including the foster child or children". Do you
22   see that in your report?
23        A    Yes.
24        Q    What do you mean by "negates the ability"?
25        A    If a foster parent was going to be able to


                                  Marty Hayes
                                February 08, 2020                  101
              3:18-cv-03085-SEM-TSH # 43-3      Page 25 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   invasion where a criminal suspect or suspect should break
 2   through a door or perhaps even enter without breaking it,
 3   and quickly assault the subjects of the building versus
 4   someone outside pounding on the door wanting to get in, and
 5   having the door stop them from getting through into their
 6   home. So there is too many ways to carry out a criminal
 7   attack to say that one regulation fits all eventualities or
 8   all possibilities.
 9        Q    Are you able to measure the amount of ability that
10   the regulation reduces related to reasonably protecting the
11   family? Can you express your opinion in numbers,
12   percentages?
13        A    No.
14        Q    Would you analyze any data about the frequency with
15   which types of criminal attacks that affect, or might affect
16   foster homes, and how those data relate to the Rule?
17        A    No.
18        Q    Did you assess the effects of other home protection
19   strategies other than using a firearm for self-defense?
20        A    No.
21        Q    So for example, did you review any data or consider
22   any analysis related to alarms, door locks, window bars,
23   video surveillance or other types of measures that some
24   households use to prevent crime?
25        A    No, I did not conduct that analysis.


                                  Marty Hayes
                                February 08, 2020                  103
                3:18-cv-03085-SEM-TSH # 43-3      Page 26 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


1           Q    The middle of page 4 you write my life long study
2    of criminal behavior leads to the undeniable truth that
3    criminal attacks can happen in a matter of seconds. I just
4    paraphrased a sentence from your report in the middle of
5    page 4. Do you see that?
6           A    Yes.
 7          Q    So your assertion about the undeniable truth that
 8   criminal attacks can happen in a matter of seconds, is that
 9   assertion based solely on your training and experience?
10          A    If you include experience as what I read in
11   newspapers, see on TV, and I have red in police reports, the
12   whole gamut of my exposure to the discipline of criminal
13   attack, then that would be based upon my training and
14   experience.
15          Q    So you didn't conduct any tests in order to make
16   this assertion in the report?
17          A    I did not.
18          Q    You didn't conduct any criminological studies, did
19   you?
20          A    I did not.
21               MR. SIGALE: Objection to form.
22   BY MR. WENZLOFF:
23          Q    Away from this assertion, you're not relying on any
24   surveys of victims of crimes that you conducted, correct?
25               MR. SIGALE: Objection as to form. Answer if you


                                    Marty Hayes
                                  February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 27 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   reasonable. I'm having on hard time trying to define what I
 2   mean by "severely". I just use it in the common vernacular
 3   of severely hampers.
 4        Q      Also on page 4 in the second to the last paragraph
 5   you wrote: "According to the FBI there were an estimated one
 6   million one hundred and seventeen thousand six hundred and
 7   ninety-six burglaries committed in the United States in 2019.
 8   In Illinois alone that figure was thirty-four thousand four
 9   hundred thirty-three burglars, correct?
10        A      I wrote that, yes.
11        Q      What database did those figures come from?
12        A      My access to FBI crime information section. I
13   don't know exactly which one it is, but it's readily
14   available on the FBI website.
15        Q      Did they come from the FBI Unform Crime Reporting
16   Program?
17        A      I believe they did.
18        Q      Can you describe the methodology by which the FBI
19   derives figures for estimated burglaries in the Unform Crime
20   Reporting Program?
21        A      I believe I can.
22        Q      Would you please describe the methodology.
23        A      Each law enforcement agency at the end of the year
24   compiles a report that they send to the FBI detailing the
25   criminal activity within their jurisdiction. I had to


                                    Marty Hayes
                                  February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 28 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1   prepare one of these reports while I was Town Marshal of the
 2   town of PeEll. So as of, I think it was 1999 or 2000 I knew
 3   exactly what or how FBI compiled these statistics. On the
 4   one hand I would say that these figures are probably low
 5   because I doubt if every jurisdiction in the country
 6   actually filled out this report and sent it in.
 7              It is required for an agency to keep up with these
 8   reports if they want to have access to government grants.
 9   So that is the "stick" that is used to get the agencies to
10   comply.
11        Q     So is it the case that not all law enforcement
12   agencies participate in the FBI reporting program?
13        A     I would expect that is the case.
14        Q     Do you know if the FBI makes any adjustments to the
15   data to reflect the fact that not all law enforcement
16   agencies participate?
17        A     I do not know.
18        Q     Do you know how the FBI's Unform Crime Reporting
19   Program defines "burglary"?
20        A     I do not.
21        Q     Doesn't the FBI's definition of burglary for this
22   data base also include property crimes against commercial
23   properties?
24        A     I suspect it does.
25        Q     Doesn't it also include property crimes when a


                                   Marty Hayes
                                 February 08, 2020                  112
              3:18-cv-03085-SEM-TSH # 43-3      Page 29 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   household occupant was not home?
 2        A    Yes, I'm sure it does.
 3        Q    So the figures you cite are for the total number of
 4   burglaries in the United States and Illinois in 2019,
 5   including burglaries committed where the household occupant
 6   was not home, and burglaries of commercial properties, isn't
 7   that right?
 8        A    Yes, I would say so.
 9        Q    If that is so, how were those figures relevant to
10   forming your opinion about the reasonableness of the foster
11   home regulation?
12        A    I use those -- Simply put the issue into context
13   showing exactly or showing to the best of my ability how
14   many burglaries occur on an annual basis. Specifically
15   related to this report, every one of those burglaries had a
16   burglar attached. In other words, there are that many
17   criminals out there perpetuating the crime of burglary.
18        Q    Just so I understand. Are you saying that there is
19   a separate individual for each of these estimated burglaries
20   such that there were a minimum one hundred and seventeen
21   thousand six hundred and ninety-six burglars in the United
22   States in 2019?
23        A    If I was to hypothesize how many burglars there
24   are, I would say that the figure is low. I'd say there is
25   more than that because not all crimes are committed by a


                                  Marty Hayes
                                February 08, 2020                  113
              3:18-cv-03085-SEM-TSH # 43-3      Page 30 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1    behalf of the United States Justice Department, Bureau of
2    Justice Statistics?
3         A     I didn't hear that in the form of a question.
4         Q     You're not aware -- Or are you aware that the
5    National Crime Victimization Survey is conducted by the
6    United States Census Bureau on behalf of the Justice
7    Department's Bureau of Justice Statistics?
8         A     I was not aware of that.
9         Q     You use the term "home invasion" in your report.
10   Can you define that term?
11        A     Generally speaking a home invasion is when one or
12   more people enter the home with violence to quickly overtake
13   any human inhabitants of the home. And then after they have
14   overtaken and controlled those human inhabitants, then they
15   are able to perpetuate whatever criminal activity they want
16   to perpetuate.
17        Q     How many of the burglaries within the figures you
18   reference in your report from the FBI Uniform Crime Report
19   were home invasions as you define it?
20        A     I do not know.
21        Q     Isn't it true that the FBI Uniform Crime Report
22   does not use the term "home invasion" to track crimes?
23        A     I do not know that either.
24        Q     How are you able to obtain figures about the
25   numbers, rates of home invasions in the United States if at


                                  Marty Hayes
                                February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 31 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   all?
 2          A    I am not able to access those figures. I only
 3   know of them by reading the news, hearing accounts of a home
 4   invasion that occurred. Hearing that from specific
 5   individuals who were victim of specific home-invasion type
 6   burglaries.
 7               Additionally, a home invasion is also by
8    definition a robbery because they are taking material,
9    taking something by force. So how the FBI classifies, or
10   any government agency classifies whether something is a
11   burglary, I don't know how they are comparing that with
12   a robbery, whether or not they're taking the "home
13   invasion/robbery/burglary" and just classifying it as
14   either a robbery or burglary.
15          Q    Would you agree that even the figures you relied on
16   related to the frequency of violent crimes occurring as a
17   result of a burglary or home invasion show that such events
18   are very rare in the United States?
19          A    I do not agree that they are very rare.
20          Q    Would you agree that the chances of having to use a
21   firearm in self-defense related to one of these events is
22   unlikely?
23          A    Absolutely not.
24          Q    You believe it is likely?
25          A    I believe that if a person is home and they have


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 32 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   takes to access a firearm and have it ready for use in
 2   self-defense?
 3        A    I used my own experience in shooting hundreds,
 4   likely thousands, of events where we had to manipulate
 5   different circumstances to get to the firearm. I have
 6   watched thousands of people pick up firearms, load them and
 7   use them for self-defense. I know how long it takes to
 8   access a firearm locked in a safe, whether that be a quick
 9   biometric gun safe or a gun locker with a padlock on it or a
10   combination safe, whether it's a dial combination or an
11   electronic key pad combination. I use basically my
12   experience in teaching people to use guns and my experience
13   as a competitive shooter using firearms in simulated real
14   life type of encounters to draw these estimates from.
15        Q    In deriving these figures did you time anyone
16   opening a safe?
17        A    No.
18        Q    In deriving these figures about the time it takes
19   to access a firearm, have it ready for self-defense, did you
20   conduct any tests of individuals attempting to open a firearm
21   storage device?
22        A    No.
23        Q    Are your figures reflective of the absolute minimum
24   amount of time for each of these steps, or do they reflect
25   some kind of average or typical amount of time related to


                                  Marty Hayes
                                February 08, 2020                  120
              3:18-cv-03085-SEM-TSH # 43-3      Page 33 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1        Q    When you prepared your expert report, you reviewed
 2   the deposition transcripts for the individual Plaintiffs in
 3   this case, correct?
 4        A    Correct.
 5        Q    In those depositions both of the Millers described
 6   the firearms that are present in their household and the
 7   storage devices they use for those firearms, correct?
 8        A    I do not recall that.
 9        Q    Did you attempt to develop your estimates for the
10   time required to gain access to a firearm used in
11   self-defense based on the actual firearms and storage devices
12   that the Millers have in their household?
13        A    No, I did not.
14        Q    Have you ever conducted a test, even outside of the
15   context of this case, to determine the amount of time it
16   would take for an individual to access a firearm for
17   self-defense purposes under the very best conditions?
18        A    No.
19        Q    What are the very best quick lock boxes, gun safes,
20   ammunition safes that you reference on page 4 of your report?
21        A    There are a number of different gun safes
22   available now. Some of them are opened by using
23   fingerprints or a thumbprint. Some of them have a push
24   button combination. Some of them require you insert your
25   whole hand into a device, and all of your fingerprints are


                                  Marty Hayes
                                February 08, 2020
                 3:18-cv-03085-SEM-TSH # 43-3      Page 34 of 52

                           Atkinson Baker, a Veritext Company
                                     www.depo.com


 1   read or you push numbers of different pads inside the
 2   device. Any of which then opens up or unlocks the device
 3   after which you then have to open it up and get access to
 4   the firearm.
 5           Q    So is there a specific standard that you were using
 6   in referencing the very best and quick lock boxes, gun safes
 7   and ammunition safes?
 8           A    No. Because I don't know which are the very best.
 9   I know of the existence of these types of gun storage
10   devices. We have a couple at our house. But I don't keep
11   up on the very best what's available out there at any given
12   time.
13         Q      Based on your report would another expert be able
14   to replicate the analysis that you've undertaken to arrive at
15   the very same conclusion about the time it takes for an
16   individual to gain access to a firearm for self-defense
17   purposes?
18           A    I don't know what another expert would be able to
19   do.
20           Q    In your report you talk about an "average person"
21   in the context of what an average person would likely take
22   time to gain access to a firearm for self-defense purposes.
23   When you say "an average person", what do you mean?
24           A    It is my belief that the average gun owner is
25   relatively untrained, does not practice often with their


                                     Marty Hayes
                                   February 08, 2020
                3:18-cv-03085-SEM-TSH # 43-3      Page 35 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1   the gun, unlock another device to grab the ammunition, and
 2   to load the gun. And then use it in self-defense versus the
 3   time to immediately grab the gun, identify the target, and
 4   shoot.
 5        Q      So what I'm hearing. Your opinion depends on the
 6   difference in the time between having a loaded gun within
 7   arms' reach and the time it takes to access a gun for
 8   self-defense purposes from a storage device, right?
 9        A      Yes.
10        Q      Do you have any way to measure what that difference
11   in time is?
12        A      No. Because the difference in the time will
13   depend on the variables I've already discussed that the
14   attacker possessed.
15        Q      Was it possible that it might take more than 18
16   seconds for a homeowner to gain access to a loaded firearm
17   within arms' reach?
18        A      I don't believe that's possible with the exception
19   that the homeowner may be in a sleep befuddled state and
20   didn't know what really was going on, hadn't figured out
21   that they were under attack. But I believe that most people
22   who suddenly realize they were under attack, or were about
23   to be attacked, would be able to access that firearm fairly
24   quickly.
25        Q      But a critical component of your analysis is the


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 36 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   have a specific number in mind. Are you able to answer that
 2   question with a quantifiable amount of time?
 3        A    No, because the variables are too different as I
 4   stated earlier.
 5        Q    So is it possible that the amount of time it takes
 6   you to employ a loaded firearm for self-defense purposes
 7   where the firearm was loaded and in arms' reach exactly the
 8   same, or more time than it takes to access a firearm for
 9   self-defense purposes when it's stored according to the
10   requirements of the foster care rule?
11        A    No. It would be much less time to access a
12   unstowed firearm available to you than the stored firearm.
13   That's the crux of my expert opinion.
14        Q    I understand. So how much less time?
15        A    I don't know because there would be too many
16   variables in place. The variables I'm speaking of from the
17   standpoint of the attacker, to be able to put an exact time
18   on it. The time that a person would take to access all of
19   the lock boxes et cetera, is also variable depending on how
20   the attack was taking place. But it's common sense to
21   believe that it would take much longer to go through the
22   machinations required by the Illinois Rule than to simply be
23   able to access a firearm and use it, and have it available
24   to use in self-defense.
25        Q    Is it possible that the difference in time could be


                                  Marty Hayes
                                February 08, 2020
                 3:18-cv-03085-SEM-TSH # 43-3      Page 37 of 52

                           Atkinson Baker, a Veritext Company
                                     www.depo.com


1    zero?
2                  MR. SIGALE: Object as to form. Answer if you
3    can.
4           A      I don't believe that is the case, no.
5    BY MR. WENZLOFF:
6            Q     Is it possible that the difference in time between
7    the loaded arms' length gun and the firearm access in the
8    rule could be a difference of one second?
9            A     I don't believe so.
10           Q     Is it possible?
11           A     No, I don't -- Not under normal conditions.
12   Anything is possible, but I think we're dealing with common
13   sense. The ability to reach a gun within arms' reach would
14   certainly be quicker than the ability to find your lock
15   boxes, and get them unlocked, and load the gun, et cetera.
16           Q     But you have no way to quantify the difference
17   either in theory or practice?
18           A     If we wanted to study that particular scenario, we
19   could use ten people who would be able to reach out and grab
20   a gun and use it from supine position in their bed versus
21   somebody who had to get out of bed and get to the lockboxes,
22   and unlock them, and load the gun, and then use it. That
23   would be possible to do. But it still wouldn't address the
24   most important variable and that is the nature of the
25   attack. Depending on the nature of the attack, the time


                                     Marty Hayes
                                   February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 38 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   or any surveys of victims of crimes or review any studies
 2   from criminologists or collect and analyze any crime reports
 3   for purposes of forming your opinion in this case, right?
 4        A    That is correct.
 5        Q    The last time you served as a sworn police officer
 6   was 2008, correct?
 7        A    I believe that is correct.
 8        Q    I believe you testified earlier that you, in your
 9   law enforcement career, responded to no more than five
10   burglaries that were in process and around 20 to 30
11   burglaries after the fact, right?
12        A    I think so. That would be reasonable, yes.
13        Q    Of those burglaries that you responded to in your
14   law enforcement career, how many involved a home invader who
15   moved quickly through the home, killed the occupants outright
16   or gathered them up in a central location for being tied up?
17        A    None.
18        Q    In the same paragraph of your report on page 5 you
19   write "ONLY a person who is carrying the gun on his body or
20   has immediate access to one within arms' reach would have a
21   reasonable chance to protect the family, (including the very
22   same foster children this law is meant to protect)". Do you
23   see that language?
24        A    I do.
25        Q    Again, can you define "reasonable chance" for me as


                                  Marty Hayes
                                February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 39 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   it operates in your report?
 2        A    I guess I cannot define that other than just the
 3   common vernacular of the English language.
 4        Q    What is the meaning of "the common vernacular of
 5   the English language"?
 6        A    Something that is reasonable to that would occur.
 7        Q    I don't know what that means. Well, can you define
8    it anymore precisely than "a reasonable chance"?
9         A    No.
10        Q    Is a 1 percent chance a reasonable chance?
11        A    They may have only a 1 percent chance to protect
12   the family?
13        Q    Right.
14        A    I think the chance would be much greater than not
15   having a firearm available to them.
16        Q    Can you express "reasonable chance" in percentage
17   or odds terms?
18        A    No.
19        Q    Are you confident that a 1 percent chance is not a
20   reasonable chance?
21        A    I do not believe it's a reasonable chance. I
22   think the likelihood that a person could protect themselves
23   during a home invasion would be much higher than 1 percent
24   if they had their gun on their person or within arms' reach.
25        Q    Can you express -- Do you have more to say?


                                  Marty Hayes
                                February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 40 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1    kept under lock -- with the gun of course unloaded. I don't
 2   think there is much difference between that and not having
 3   guns in the home. The likelihood of a child getting ahold
 4   of the gun under those circumstances is obviously quite
 5   remote. I can't opine whether or not the likelihood of an
 6   individual who has access to the firearm would or would not
 7   commit suicide.
 8        Q    But did you analyze whether the foster home rule
 9   reduces the chances of a child being accidentally injured or
10   killed by a firearm compared to a foster home where the Rule
11   did not apply?
12        A    I didn't make that specific analysis, no.
13        Q    In forming your opinion did you consider whether
14   Rule 402.8(o) promotes the safety of children by reducing the
15   chances of suicides caused by a firearm?
16        A    I did not conduct that analysis.
17        Q    In forming your opinion did you consider whether
18   Rule 402.8(o) promotes the safety of children by reducing the
19   probability of potential harm caused by a firearm to
20   individuals other than home intruders, burglars, mass
21   shooters or active shooters?
22        A    I did not make that analysis, no.
23        Q    Earlier you testified that one of your opinions
24   related to the day care home regulations was found on page 5,
25   and that your opinion is quote "the result of this day care


                                  Marty Hayes
                                February 08, 2020                  140
                3:18-cv-03085-SEM-TSH # 43-3      Page 41 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


1    or outside the day care center other than the use of or
2    threat of the use of a firearm.
3         Q       Can you explain what method you used to arrive at
4    your opinion about the day care home regulation?
5         A       The method would have been the same as I used for
6    foster care; just a good application of common sense in the
7    understanding of violent criminal attack and how quickly
8    they occur. And in order to stop that violent criminal
9    attack, how there needs to be a person who has access to a
10   firearm and the ability to effectively use it to stop the
11   attack.
12        Q       Did you review any data about the frequency of
13   criminal attacks on day care homes when you formed your
14   opinion?
15        A       No, I did not.
16        Q       Isn't it true that criminal attacks may vary
17   substantially based on the environment, time of day, many
18   other factors?
19        A       Was that a question? I didn't quite understand it
20   is as one.
21                MR. WENZLOFF: I'll repeat.
22   BY MR. WENZLOFF:
23        Q       Isn't it true that a criminal attack may vary
24   substantially based on the environment, time of day, and
25   other factors associated with that criminal attack?


                                    Marty Hayes
                                  February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3       Page 42 of 52

                          Atkinson Baker, a Veritext Company
                                    www.depo.com


 1        A      No.
 2        Q      On page 5 of your report you write that "a simple
 3   Internet search of "shooting in day care" will result in a
 4   plethora of returns identifying cases where an individual
 5   brought a gun to the facility and started shooting". Do you
6    see that sentence in your report?
7         A      I do.
 8        Q      Did you undertake an Internet search of the phrase
 9   "shooting in a day care" to conduct your research for your
10   report?
11        A      Yes --
12        Q      What did you find?
13        A      -- or words to that affect. I'm not quite sure
14   exactly what words I used, but I think it was those.
15        Q      Did you take notes of your Internet searches that
16   you rely on in forming your opinions about this case?
17        A      No.
18        Q      Are you confident that the results you received
19   from your Internet search relate to day care day care homes
20   exclusively, or was it possible they also relate to other
21   forms of day care facilities?
22        A      They could certainly pertain to other forms of day
23   care facilities. It wasn't specific for the "day care
24   home".
25               MR. WENZLOFF: Thank you.


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 43 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   BY MR. WENZLOFF:
 2        Q      Which Internet search engine did you use to conduct
 3   your Internet search?
 4        A      I think by default my search is DuckDuckGo.
 5        Q      So you didn't use Google or Bing, you used
 6   DuckDuckGo?
 7        A      I believe so.
 8        Q      How did you determine that all of the results you
 9   obtained from your Internet search were accurate and
10   Reliable?
11        A      I did not.
12        Q      Did you total up or count the number of independent
13   results of separate incidents of shootings in day care
14   facilities that were returned by your Internet search?
15        A      I did not.
16        Q      So do you know how many incidents of shootings at
17   day care facilities you found through your Internet search?
18        A      I do not.
19        Q      When you say in your report that a plethora of
20   returns can be made on such Internet search, what do you mean
21   by "a plethora of returns"?
22        A      Perhaps several pages, a number of them. I did
23   not have to search very hard to find incidents of shootings
24   at day care centers.
25        Q      How many of the results of your Internet search did


                                   Marty Hayes
                                 February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 44 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1    you look into further by clicking on the results and reading
2    the website that, that result took you to?
3         A     Perhaps up to ten. And I chose these three as
 4   being good examples of shootings in day care facilities or
 5   at day care facilities.
 6        Q     When you say you "chose them as good examples of
 7   shootings at day care facilities", what do you mean? What
8    makes them good examples?
9         A     Because it would be where an individual from
10   outside the day care came specifically to the day care and
11   shot at one or more people.
12        Q     Is it your understanding that those three specific
13   instances that came from your Internet search which you list
14   in your report are representative of the full population of
15   day care shooting incidents in the United States?
16        A     No.
17        Q     You don't believe they are representative?
18        A     I don't know if they are representative. To
19   answer your question I would have to have seen the whole
20   body of day care shooting reports. I did not do that.
21        Q     Did you attempt to find data that shows the total
22   number of day care shooting incidents?
23        A     No.
24        Q     So what factors affected your choice to include
25   these three articles about day care shooting incidents in


                                  Marty Hayes
                                February 08, 2020                   147
              3:18-cv-03085-SEM-TSH # 43-3      Page 45 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1    your expert report?
2         A    I added those three instances to show generally
3    that shootings do you happen at day care centers. And that
4    there are more than just these three that I mentioned. It
 5   happens on a somewhat regular basis.
 6        Q    When you say "it happens on a somewhat regular
 7   basis", what evidence do you have that, that's true?
 8        A    I'm not sure I have any evidence regarding that
 9   other than I believe that these examples happened in recent
10   history. I don't see dates on them. But if one
11   extrapolated regarding how many instances are reported over
12   the last say ten years, and compared that to the number of
13   incidents over the last 50 years, I think it would be
14   reasonable to conclude that shootings at daycares happen on
15   a somewhat regular basis.
16        Q    So have you found data that shows how many day care
17   shootings have happened over the last ten years and compared
18   that data to data on the number of day care shootings that
19   have happened in the last 50 years?
20        A    No.
21        Q    Do you know the year when these incidents listed in
22   your report took place?
23        A    No.
24        Q    Do you have any reason to believe today that these
25   incidents listed in your report happened in the last five


                                  Marty Hayes
                                February 08, 2020                  148
              3:18-cv-03085-SEM-TSH # 43-3      Page 46 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   years?
 2        A      No.
 3        Q      On page 6 of your report in the third full
 4   paragraph you write that you had personally trained with
 5   Col. Ed Monk, a retired Army Colonel who has spent the last
 6   13 years studying and analyzing active shooter incidents, and
 7   who now conducts user and instructor training regarding how
 8   to respond to an active shooter, through his company; Last
 9   Resort Training. You further write that you talked to
10   Mr. Monk on the day that you prepared this report and that
11   Mr. Monk explains that "in an average active shooter
12   scenario, a person dies every 10 seconds, and for the first
13   several victims, that time frame is condensed to 4-5
14   seconds". Do you see that information in your report that I
15   just either quoted or paraphrased?
16        A      Yes, I do.
17        Q      Did you take any notes from your conversation with
18   Mr. Monk with respect to preparing your expert report?
19        A      No.
20        Q      Do you know what is the basis for Mr. Monk's
21   assertion about the timeframe in which a person dies every 10
22   seconds, and for the first several victims that timeframe is
23   condensed to 4-5 seconds in an average active shooter
24   scenario?
25        A      Yes. I've taken training from Colonel Monk for


                                  Marty Hayes
                                February 08, 2020                  149
              3:18-cv-03085-SEM-TSH # 43-3      Page 47 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


1    the last ten years or so -- I'm not sure exactly how many
2    years it has been -- and he has been compiling instances and
3    references to active shooter situations. And so out of his
4    studies these are the conclusions that he has drawn.
5         Q      So have you studied and analyzed active shooter
6    incidents?
7         A      Not purposefully or specifically. I have
8    certainly been aware of them by watching general news. And
9    I have, again, trained with Colonel Monk and allowed him to
10   paraphrase or to combine all of these instances into a
11   digestible chunk of material.
12        Q      So have you reviewed Mr. Monk's methodology for
13   arriving at his opinion about the average active shooter
14   scenario?
15        A      No.
16        Q      Can you describe his methodology?
17        A      No.
18        Q      Have you attempted to independently verify
19   Mr. Monk's data?
20        A      No.
21        Q      Have you ever investigated an active shooter crime
22   scene?
23        A      No.
24        Q      Have you ever responded as a police officer to an
25   active shooter crime scene?


                                  Marty Hayes
                                February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 48 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1        A    No.
 2        Q    Have you ever interviewed any survivors of active
 3   shooter crimes?
 4        A    Yes.
 5        Q    And also please describe generally what you learned
 6   from your interview.
 7        A    I have interviewed Airman Andy Brown who was on
 8   the Fairchild Air Force Base in 1994 when an active shooter
 9   came onto the base and started killing people in the
10   Fairchild Air Force Base Hospital. He had responded to the
11   incident as part of his duties, and was able to stop that
12   active shooter by engaging him with his Beretta 9-millimeter
13   handgun he had on his person. I actually have that
14   interview on videotape, and I use it in our teaching of
15   active shooter interdiction courses.
16             Additionally, I have interviewed Pastor David
17   George who, I believe in 2018, was involved in an incident
18   at a Walmart in Tumwater where an individual came into the
19   store and started shooting after, I believe, shooting one or
20   two people outside in the parking lot. He then came into
21   the store and broke into the ammunition case to get more
22   ammunition for his gun. And then he went back out of the
23   store in order to continue his killing or his attempted
24   killing. David George then interdicted him and shot him
25   dead.


                                  Marty Hayes
                                February 08, 2020
               3:18-cv-03085-SEM-TSH # 43-3      Page 49 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


1                I also have that interview videotaped, and use it
2    for our instructional purposes at the academy.
3         Q      The incident involving Airman Brown occurred on
4    which Air Force Base?
5         A      Fairchild Air Force Base. I'm pretty sure the
6    date was 1994.
7         Q      The incident in which Pastor David George was
 8   involved in 2018 at a Walmart, do you have the name of the
 9   city and state where that incident took place?
10        A      Tumwater, Washington.
11        Q      Tumwater is spelled T-u-m water?
12        A      Correct.
13        Q      In offering your opinion regarding the average
14   active shooter scenario that you learned from Mr. Monk, did
15   you make your own independent appraisal of data or evidence
16   from Mr. Monk to be able to include those figures in your
17   report?
18        A      No.
19        Q      Is it true to say that you are repeating assertion
20   of facts that you heard from Mr. Monk?
21        A      I believe that is what I said in my report; that I
22   was referring to his teaching. But, yes, I am stating in my
23   report what he told me.
24        Q      Also on page 6 of your report about halfway down
25   the page you write "in my opinion if a person were to desire


                                   Marty Hayes
                                 February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 50 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1        A     Not particularly. We would have to go over each
 2   of those positions for me to be able to say whether I agree
 3   to it or not. For example, the first paragraph you read, or
4    had me read, talked about storing unloaded firearms in a
5    locked container. I agree with that.
6               But I don't agree that you shouldn't store a
7    loaded firearm in a locked container or gun safe either. I
 8   think that is reasonable to do.
 9        Q     Mr. Hayes, do you have any children?
10        A     No.
11        Q     Do you believe that child safety is important?
12        A     Yes, I believe it is very important.
13        Q     Do you believe that child safety is an important
14   government interest?
15              MR. SIGALE: I'll object as to calling for a legal
16   conclusion, and outside the scope of his expert's
17   disclosures. If you can answer, go ahead and answer.
18        A     I do not believe that child safety is an important
19   government -- whatever the rest you said --
20        Q     -- important government interest. Do you believe
21   that child safety --
22        A     -- correct.
23              I do not believe it is up to the government to
24   attempt to keep children safe. It is up to the parents to
25   keep their children safe.


                                  Marty Hayes
                                February 08, 2020                  168
            3:18-cv-03085-SEM-TSH # 43-3         Page 51 of 52

                         Atkinson Baker, a Veritext Company
                                   www.depo.com


 1   STATE OF WASHINGTON )
 2                          ss:      REPORTER'S CERTIFICATE
 3   COUNTY OF SPOKANE      )
 4
 5             I, JAN K. SERRA, a Certified Shorthand Reporter in
 6   and for the State of Washington, residing in Spokane, do
 7   hereby certify that I reported the foregoing deposition;
 8   said deposition being taken before me on the date herein set
 9   forth; that pursuant to RCW 5.28.010 the witness first duly
10   affirmed to tell the truth, the whole truth and nothing but
11   the truth and did thereafter make answers as appear herein;
12   that the foregoing is a true and correc transcription of my
13   shorthand notes of the requested deposition, including all
14   questions, answers and objections, if any, transcribed by me
15   or under my direction;
16
17                I further certify that I am not a relative or
18   Employee of any client privileged or counsel of any of the
19   parties, nor am I financially interested in the outcome of
20   the cause.
21   IN WITNESS WHEREOF, have hereunto set my hand and seal this
22 date: ________________________
23
24
25         JAN K. SERRA, WASHINGTON CSR NO. 3378


                                    Marty Hayes
                                  February 08, 2020
              3:18-cv-03085-SEM-TSH # 43-3      Page 52 of 52

                        Atkinson Baker, a Veritext Company
                                  www.depo.com


 1   CHANGES IN FORM AND SUBSTANCE REQUESTED BY MADE IN THE

 2   FOREGOING ORAL EXAMINATION:

 3

 4   (NOTE: if no changes desired, please sign and date where
     indicated below.)
 5

 6   PAGE       LINE            CORRECTION AND REASON

 7

 8

 9

10

11

12

13          I, MARTY HAYES, hereby declare under penalty of

14   perjury that I have read the foregoing deposition and that

15   the testimony contained therein is a true and correct

16   transcript of my testimony, noting the corrections above.

17                             __________________________________

18                             MARTY HAYES

19                     Date signed: _____________________________

20     See:    Wash. Reports 34A, Rule 30(3) USCA 28, Rule 30(e)

21              PLEASE RETURN TO:      CRUMB COURT REPORTING

22              127 EAST AUGUSTA AVENUE, SPOKANE, WA. 99207

23              Date of Deposition:       ______________________

24

25


                                  Marty Hayes
                                February 08, 2020
